   Case: 1:15-cv-11890 Document #: 140 Filed: 03/13/19 Page 1 of 2 PageID #:1334
                                                                                                        ,A
                     IN THE UNITED STATES DISTRICT COURT FOR
                        THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

PATRICIA CLARK,

        Plaintiff,                                            No. 15-cv-l 1890

        V.


LAW OFFICES OF TERRENCE             KENNEDY, )                Hon. Charles R. Norgle
                                                      )
        Defendant.                                    )

                                              ORDER

Plaintiff s motion to compel [113] is denied. Defendant's motion to compel [32] is denied.

                                          STATEMENT

Before the Court are the litigants' motions to compel discovery. For the following reasons, the
motions are denied. Local Rule 37.2, which reads, in its entirety:

       To curtail undue delay and expense in the administration ofjustice, this court shall
       hereafter refuse to hear any and all motions for discovery and production of
       documents under Rules 26 through 37 of the Federal Rules of Civil Procedure,
       unless the motion includes a statement (l) that after consultation in person or by
       telephone and good faith attempts to resolve differences they are unable to reach an
       accord, or (2) counsel's attempts to engage in such consultation were unsuccessful
       due to no fault of counsel's. Where the consultation occurred, this statement shall
       recite, in addition, the date, time and place of such conference, and the names of all
       parties participating therein. Where counsel was unsuccessful in engaging in such
       consultation, the statement shall recite the efforts made by counsel to engage in
       consultation.

N.D. Ill. L.R.37.2. "Local Rule 37.2 explicitly requires that the parties meet either face-to-face or
on the phone. Letters therefore don't suffice." Slaven v. Great Am. Ins. Co., No. I I C 7993,2014
WL 4470723, at *l (N.D. Ill. Sept. ll,2014). The purpose of this rule is clear: "To curtail undue
delay and expense in the administration ofjustice." Complying with this rule is not optional and
serves an important function for the court. "By requiring parties to confer, Local Rule 37.2 attempts
to weed out disputes that can be amicably resolved without judicial intervention, thereby freeing
the court's resources for disputes that truly cannot." Phlzsicians Healthsource. Inc. v. A-S
Medication Sols.. LLC, No. l2 C 05105, 2017 WL3922175, at *4 (N.D. Ill. Sept. 7,2017) (citing
Chamberlain Grp. v. Lear Corp., No. 05 C 3449,2010 WL 283697 5, at * I (N.D. Ill. July 15, 2010)
("Each hour needlessly spent on a dispute is an hour squandered.")); see also Chicaso Observer.
   Case: 1:15-cv-11890 Document #: 140 Filed: 03/13/19 Page 2 of 2 PageID #:1335




Inc. v. City of Chicago , 929 F .2d 325, 329 (7th Cir. 1991) ("Litigation is costly not only for the
litigants but also for parties in other cases waiting in the queue for judicial attention.").
         The parties have not complied with Local Rule 37.2. In its motion to compel, Defendant
refers to an "impasse" with Plaintiff regarding her unwillingness to meet and resolve the discovery
issues. Def. M. Compel flfl l3-14. Defendant informs the Court that "[p]ursuant to Local Rule 37.2,
on August 21,2018, Defendant's counsel sent Plaintiff a letter via email [] advising her of all the
above-described defects in her answers to interrogatories." Id. fl I l. Sending a letter to the
opposing party (or opposing counsel) does not comply with Local Rule 37.2. Slaven, 2014 WL
4470723, at * l.
         "Courts expect litigators appearing before them to be competent, prepared, reasonable, and
cooperative," and not fence with the Court. The Federal Judges' Guide to Discovery, p. 16 (2015).
While Defendant claims it tried in good faith to meet with Plaintifl neither party has included a
certificate that they conferred in good .faith. See Local Rule 37.2; Slaven, 2014 WL 4470723, at
t3 (citing Autotech Technologies Ltd. Partnership v. Automationdirect.com. Inc., 2007 WL
2736681, I (N.D. I11.2007)).
         In sum, the issues presented in the parties' motions to compel will not be resolved by the
Court at this time. Furtherrnore, the issues presented by the parties are of such a nature that the
parties should be capable of resolving a substantial number of them on their own. Because the
parties have not complied with Local Rule 37.2 by failing to meet in person or by telephone to
confer in good faith, the Court directs the parties to do so. The Court also informs Plaintiff, who
rs pro se, of the resources available to her at the Hibbler Memorial Pro Se Assistance Program in
the Clerk's Office on the 20th floor.
         IT IS SO ORDERED.
                                                ENTER:




                                              CHARLES RONALD NORGLE,            J
                                              United States District Court
DATE: March 13,2019
